Citation Nr: 1232012	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-03 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disability, claimed as dermatitis, eczema, and onychomycosis, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran requested a Board hearing in his January 2009 substantive appeal.  One was scheduled for him in March 2011, but the Veteran asked that it be rescheduled.  Another hearing was scheduled for May 2011, but the record reflects that the Veteran did not appear for that hearing.  As he has not provided an explanation for his absence at the hearing, and has not requested an additional hearing, the Board finds that his hearing request is withdrawn, such that appellate adjudication may proceed.  38 C.F.R. § 20.704 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for service connection for a skin disability was reopened in the October 2011 Board decision, and the reopened issue was remanded so that, in pertinent part, a medical nexus opinion could be obtained.  The November 2011 VA examiner concluded that the Veteran's skin conditions, diagnosed as dyshidrotic eczema, tinea pedis and onychomycosis, were less likely than not incurred in or caused by military service, to include the presumed herbicide exposure.  The rationale provided stated that the Veteran's Vietnam tour of duty occurred from 1968 to 1970, but his service medical record contains no reference to any skin or nail problem whatsoever, and his VA outpatient medical records document his ongoing dermatologic conditions only from 1991, twenty-one years after his Vietnam military service.  

Unfortunately, this opinion is insufficient, and for that reason, remand is required so that an addendum opinion can be obtained.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the VA examiner indicated that the Veteran's claims file was reviewed, in forming the opinion it does not appear that the VA examiner considered the Veteran's lay statements as to the onset of his skin conditions.  Indeed, the Veteran testified at his May 2011 Board hearing, as well as in various written statements in support of his claim beginning in August 1996, that his skin condition had existed since his discharge from military service.  

A Veteran's lay statement can be competent evidence of symptoms that are capable of lay observation such as skin symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  This is especially the case with respect to skin conditions, when even if a lay person is not capable of identifying a specific diagnosable condition, that lay person can observe where, when, and how frequently a skin condition manifests.  See id.  More importantly, that the Veteran's symptoms were not documented until 1991 does not necessarily establish that he did not experience these symptoms; lack of contemporaneous documentation does not rule out the possibility that such symptomatology existed.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  This is especially true as skin conditions are not always in a so-called active stage.  See, e.g., Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

Accordingly, the appeal is REMANDED for the following actions:

1.  Forward the Veteran's claims file to the VA examiner who provided the November 2011 opinion, or if that examiner is unavailable, another VA examiner with appropriate expertise in skin conditions.  Ask that he or she provide an addendum nexus opinion to the one provided in November 2011, stating whether it is at least as likely as not (50 percent probability or greater) that one or more of the Veteran's skin disabilities is related to his military service, to include herbicide exposure, taking into account and addressing the Veteran's lay statements beginning in August 1996 that his skin condition had existed since his discharge from military service.  The examiner should fully explain any opinion stated, citing to claims file documents as appropriate.

2.  Readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


